Citation Nr: 1309055	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  12-35 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities as secondary to the service connected disability of residuals, compression fracture, T12 with arthritis. 

2.  Entitlement to service connection for a lumbar spine disability as secondary to the service connected disability of residuals, compression fracture, T12 with arthritis.

3.  Entitlement to service connection for degenerative changes of sacroiliac joints (also claimed as tailbone) as secondary to the service connected disability of residuals, compression fracture, T12 with arthritis.

4.  Entitlement to an evaluation in excess of 20 percent for residuals of a compression fracture of T12 with arthritis.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran had active duty service from January 1949 to March 1951.

The matter of entitlement to service connection for peripheral neuropathy of the lower extremities, as secondary to the service connected disability of residuals, compression fracture, T12 with arthritis, comes before the Board of Veterans' Appeals (Board) on appeal from July 2002, May 2006 and November 2007 rating actions from Department of Veterans Affairs (VA) Regional Offices (RO).  

The July 2002 rating decision denied service connection for low back disability, the May 2006 rating decision denied a higher rating for the Veteran's service-connected thoracic spine disability and the November 2007 rating decision denied service connection for bilateral lower extremity disability.  

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Board notes that a July 2002 rating decision denied service connection for a lumbar spine disability.  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the July 2002 rating action, VA was in receipt of new and material evidence within one year of a rating decision addressing the condition and must relate any subsequent back to this original claim.  38 C.F.R. § 3.156(b) (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Thus, the July 2002 rating action did not become final and remains pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the July 2002 rating action is the proper determination certified for appellate review with regard to the lumbar spine claim.

The Board notes that following the July 2002 rating decision VA received new and material evidence, and in light of that, in an October 2002 rating decision, the RO reconsidered the Veteran's claim and confirmed and continued the denial of entitlement to a higher rating for her residuals, compression fracture, T12 with arthritis.  Following the October 2002 rating decision no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the July 2002 and October 2002 rating decisions became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2012).  

The Board notes that a May 2006 rating decision continued the 20 percent disability rating for residuals, compression fracture, T12 with arthritis.  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the May 2006 rating action, VA was in receipt of new and material evidence within one year of a rating decision addressing the condition and must relate any subsequent back to this original claim.  38 C.F.R. § 3.156(b) (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Thus, the May 2006 rating action did not become final and remains pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the May 2006 rating action is the proper determination certified for appellate review with regard to the residuals, compression fracture, T12 with arthritis claim. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of an increased evaluation for residuals of a compression fracture of T12 with arthritis and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the lower extremities is due to her residuals, compression fracture, T12 with arthritis.   

2.  The Veteran's lumbar spine disability is due to her residuals, compression fracture, T12 with arthritis.   

3.  The Veteran's tailbone disability is due to her residuals, compression fracture, T12 with arthritis.   


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right lower extremity is proximately due to or the result of service-connected residuals, compression fracture, T12 with arthritis.  38 C.F.R. § 3.310 (2012).

2.  Peripheral neuropathy of the left lower extremity is proximately due to or the result of service-connected residuals, compression fracture, T12 with arthritis.  §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).

3.  Lumbar spine disability is proximately due to or the result of service-connected residuals, compression fracture, T12 with arthritis.  §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).

4.  Tailbone disability is proximately due to or the result of service-connected residuals, compression fracture, T12 with arthritis.  §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria & Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the lumbar spine and peripheral neuropathy of the lower extremities claims.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that peripheral neuropathy of the lower extremities, lumbar spine disability, and tailbone disability are related to service, or, more specifically, that peripheral neuropathy of the lower extremities, lumbar spine disability, and tailbone disability are related to her service-connected residuals, compression fracture, T12 with arthritis.

An April 1976 VA examination report reflects that the Veteran was diagnosed with partial sacralization L5 and chronic lumbar myalgia.  

VA outpatient treatment records dated in October 1988 reflect that the Veteran was diagnosed with peripheral neuropathy versus vascular insufficiency.  In August 2007, the Veteran was diagnosed with disc protrusion at L4-5 which is abutting right L5 nerve.  The physician noted that this has become a continuing and worsening problem causing severe back and leg pain with paresthesias.  The physician opined that it is as likely as not that the tailbone and the peripheral neuropathy conditions are secondary to the service-connected back condition. 

The Veteran underwent a VA examination in September 2007 by a physician's assistant.  The examiner diagnosed peripheral neuropathy and degenerative joint disease of the lumbar spine.  The examiner opined that the lumbar spine condition is less likely as not a result of the Veteran's T12 compression fracture and is less likely a result of progression of T12 compression fracture.  The examiner stated that the compression fracture appears to be old and mild on X-ray findings.  The examiner stated that the Veteran's MRI findings are consistent with spinal stenosis due facet arthropathy causing severe central canal stenosis at L4-L5.  The Veteran also has herniated nucleus pulposus at L4-L5.  The examiner stated that the Veteran's tailbone condition is related to her lumbar spine condition and the same history applies to the tailbone condition as to the lumbar spine condition.  The examiner opined that peripheral neuropathy is less likely as not related to the lumbar spine condition as noted by the electromyography (EMG)-nerve conduction velocity (NCV) results.  The examiner noted that there was no evidence of lumbar radiculopathy on the EMG-NCV study.  The examiner opined that the Veteran's neuropathy is less likely as not a result of the T12 compression fracture.  

Based on the totality of the evidence, the Board finds that the Veteran's current peripheral neuropathy of the lower extremities, lumbar spine, and tailbone disabilities are due to her service-connected residuals, compression fracture, T12 with arthritis.  The evidence is at least in equipoise on this point, and thus the Veteran is to be given the benefit of the doubt.  38 U.S.C.A. § 5107(b).  The Board finds that the Veteran's current peripheral neuropathy of the lower extremities, lumbar spine, and tailbone disabilities are proximately due to or the result of her service-connected residuals, compression fracture, T12 with arthritis.  Accordingly, secondary service connection for peripheral neuropathy of the lower extremities, lumbar spine, and tailbone disabilities is warranted.  As the Board has granted secondary service connection it need not address direct service connection in this matter.

In this decision, the Board grants service connection for peripheral neuropathy of the lower extremities, lumbar spine, and tailbone disabilities.  As this represents complete grants of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.


ORDER

Service connection for peripheral neuropathy of the right lower extremity is granted.

Service connection for peripheral neuropathy of the left lower extremity is granted.

Service connection for lumbar spine disability is granted.

Service connection for tailbone disability is granted.  


REMAND

The Veteran stated in March 2011 that the November 2010 VA examination did not accurately depict the severity of her back condition.  As such, given the Board's grants of service connection for low back disability and for peripheral neuropathy of the right and left lower extremity, a contemporaneous examination is necessary to adjudicate this appeal. 

Moreover, the Board observes that a claim for a TDIU has been raised by the Veteran during the course of the current appeal.  In February 2013 written argument, the Veteran's representative asserted that she was unable to work due to back, neck, GERD, vascular, psychiatric, heart, hypertension and neurological disabilities.  In light of Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU rating is properly considered as part of the claim for increased rating for residuals, compression fracture, T12 with arthritis.  As such, the claim for a TDIU rating, as due to the Veteran's service-connected disability, may be considered by the Board in tandem with her claim for a higher disability rating.  Id.  However, the Board observes that further development is required prior to adjudicating the claim of entitlement to a TDIU. 

The Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, nor has relevant employment information been obtained.  Thus, on remand, the AMC/RO should provide corrective notice and request that the appropriate TDIU form be completed.  

Further, because the Veteran has not yet undergone a VA examination that comprehensively addressed her TDIU claim, the Board finds that, on remand, she should be afforded VA examinations, to include a VA examination and opinion to ascertain the impact of her service-connected disorders on her unemployability.  Friscia v. Brown, 7 Vet. App. 294, 295 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  

Additionally, in February 2013 written argument, the Veteran's representative asserted entitlement to service connection for GERD, heart disease, hypertension, and peripheral vascular disease, all as secondary to residuals, compression fracture, T12 with arthritis, including the medication the Veteran used to treat the disorder.  In February 2013 written argument, the Veteran's representative asserted entitlement to service connection for psychiatric disability, as secondary to residuals, compression fracture, T12 with arthritis.  To date, the RO has not considered the raised claims for service connection for GERD, heart disease, hypertension, peripheral vascular disease, and psychiatric disability and the Veteran has not received appropriate VCAA notice with regard to these claims.  As such, on remand, the Veteran should be provided such notice.  The Veteran's informal claims for service connection for GERD, heart disease, hypertension, peripheral vascular disease, and an acquired psychiatric disorder are inextricably intertwined with her TDIU claim, and must be considered together with that claim.  

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2012).  The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  

Finally, in February 2013 written argument, the Veteran's representative reports that there are many relevant VA treatment records missing from the file.  In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder in November 2012 from the VA Puget Sound Health Care Systems and Orlando VA Medical Center.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since the claims file is being returned to the RO, the file should be updated to include VA treatment records compiled since the latest VA clinical records dated in November 2012.  See 38 C.F.R. § 3.159(c)(2) (2012); Bell.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed her in-service and post-service GERD, heart disease, hypertension, peripheral vascular disease, and an acquired psychiatric disorder symptomatology, her post-service back symptomatology, as well as the impact of her service-connected disabilities on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with regard to the service connection claims for GERD, heart disease, hypertension, peripheral vascular disease, acquired psychiatric disorder, and the TDIU claim.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder.

3.  Ask the Veteran to identify all health care providers, to include VA Medical Centers, that have treated her for GERD, heart disease, hypertension, peripheral vascular disease, acquired psychiatric, and back disabilities, and invite her to submit medical and hospitalization records, medical statements, and any other lay or medical evidence showing evidence of her unemployability.  

After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Take appropriate measures to request copies of any outstanding records of pertinent VA medical treatment, and all VA treatment records dated from November 2012 to the present.

In the event the Veteran identifies treatment by a private provider, the RO must document that it has made at least two requests to the custodian of the private records to obtain the records unless it is made evident by the first request that a second request would be futile in obtaining such records. 

4.  After associating with the claims folder any pertinent outstanding records, the RO should arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature, extent, onset and etiology of any GERD, heart disease, hypertension, peripheral vascular disease, and acquired psychiatric disability found to be present.  

The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must also review all records in Virtual VA, and specifically state the date of the last record reviewed in Virtual VA.  

All indicated studies should be performed and all findings should be reported in detail. 

If GERD, heart disease, peripheral vascular disease, or acquired psychiatric disorder is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not that the Veteran's GERD, heart disease, peripheral vascular disease, or acquired psychiatric disorder is related to or had its onset in service.  

If hypertension is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not that the Veteran's hypertension began in active service, was manifest within one year after active service, and, if so, what was the severity, or was related to the Veteran's period of active service.  

The examiner is also requested to offer an opinion as to whether it is at least as likely as not that the Veteran's acquired psychiatric disorder was caused OR aggravated by the Veteran's back disability.  

The examiner is also requested to offer an opinion as to whether it is at least as likely as not that the Veteran's GERD, heart disease, hypertension, or peripheral vascular disease was caused OR aggravated by the Veteran's back disability, to include the medication the Veteran used to treat the disorder.  

The rationale for all opinions expressed should be provided in a legible report. 

5.  After associating all outstanding records with the claims folder, the RO should arrange for the Veteran do undergo an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's residuals of a compression fracture of T12 with arthritis.  

The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must also review all records in Virtual VA, and specifically state the date of the last record reviewed in Virtual VA.  

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.  

In addition, if possible, the examiner should state whether the residuals of a compression fracture of T12 with arthritis has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to her residuals of a compression fracture of T12 with arthritis.

All findings and conclusions should be set forth in a legible report. 

6.  Have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist, to determine the impact of her service-connected disabilities on her ability to work.  

The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must also review all records in Virtual VA, and specifically state the date of the last record reviewed in Virtual VA.  

After reviewing the record and conducting any necessary tests, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that her service-connected disabilities, either alone or in the aggregate, render her unable to secure or follow a substantially gainful occupation.  

7.  After completion of the foregoing, adjudicate the claims for service connection for GERD, heart disease, hypertension, peripheral vascular disease, and an acquired psychiatric disorder and then readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


